DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I.	Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 of U.S. Patent No. 9,907,115 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 41 and 51 of the application with claims 1, 9, 17 of the patent, claims 41 and 51 of the application are anticipated by patent claims 1, 9, and 17 in that claims 1, 9, and 17 of the patent contain all the limitations of claims 41 and 51 of the application. Claims 41 and 51 of the application therefore are not patently distinct from the earlier patent clams and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

II.	Claims 41-60 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Twitchell (US 2018/0234905 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

1.	Regarding claims 41 and 51 – Twitchell discloses receiving a message, by the first node from another node via a communication link with the other node; and forwarding the message to a destination node in the wireless network, the destination node intended to receive the message, the forwarding of the message by the first node including: communicating the message to one or more nodes within communication range of the first node, refer to Figures 10, 12, and paragraphs [0007], [0010], [0011], [0050], [0123], and claim 10.

3.	Regarding claims 43 and 53 – Twitchell discloses the standards-based radio is a Bluetooth radio, refer to paragraphs [0029], [0047], [0049], [0148].
4.	Regarding claims 44 and 54 – Twitchell discloses the standards-based radio includes a sensor interface, refer to paragraphs [0002], [0004], [0029], [0047], [0055], [0061] to [0063].
5.	Regarding claims 45 and 55 – Twitchell discloses acquiring data, using the sensor interface, from an associated sensor, refer to paragraph [0061] to [0063], [0097], [0100].
6.	Regarding claims 46 and 56 – Twitchell discloses the first node, the other node and 5 | the destination node are members of a same class, refer to Figure 4, 13, 15, and paragraphs [0015], [0055], [0100], [0109], [0110], [0112].
7.	Regarding claims 47 and 57 – Twitchell discloses the first node is a member of multiple classes, refer to Figure 13 and paragraphs [0100], [0101], [0108].
8.	Regarding claims 48 and 58 - Twitchell discloses recording an indication of a time for the communicating the message to the one or more nodes within communication range of the first node, refer to Figure 3 and paragraphs [0016], [0023], [0063], [0067].
9.	Regarding claims 49 and 59 - Twitchell discloses the wireless network is a nondeterministic network, refer to Figures 1, 3, and paragraphs [0004], [0065], [0066].

Response to Arguments

Applicant’s arguments with respect to claim(s) 41-60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Ganesh (US 2006/0087992 A1) discloses a layered architecture for data management in a wireless sensor network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15

Alexandria, VA, 22313.

John Pezzlo
6 January 2022
/John Pezzlo/
Primary Examiner, AU 2465